Order, Family Court, New York County (Rhoda Cohen, J.), entered on or about September 13, 2012, which, upon a fact-finding determination that respondent mother suffers from a mental illness, terminated her parental rights to the subject child, and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the purpose of adoption, unanimously affirmed, without costs.
Petitioner met its burden of proving by clear and convincing evidence that respondent is mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) (see Matter of Joyce T, 65 NY2d 39 [1985]; Matter of Genesis S. [Irene Elizabeth S.], 70 AD3d 570 [1st Dept 2010]). As a result of respondent’s illness, she is unable, at present and for the foreseeable future, to provide proper and adequate care for the subject child. The court properly relied upon the unrebutted court-appointed expert’s diagnosis and testimony as to the nature and severity of respondent’s mental illness, which was based, among other things, on her evaluation of respondent and her review of the *469relevant medical and foster care records (see Matter of Mar De Luz R. [Luz R.], 95 AD3d 423 [1st Dept 2012]). Further, respondent’s testimony demonstrated, among other things, a lack of insight into her mental illness, as well as her compromised ability to care for the child. In addition, respondent was unable to establish compliance with prescribed medication needed to control her illness (id.).
The court correctly dispensed with a dispositional hearing, which was not required since this is a case of termination for mental illness (see Matter of Joyce T., 65 NY2d at 46-50; Matter of Jeremiah M. [Sabrina Ann M.], 109 AD3d 736, 737 [1st Dept 2013]). Concur — Tom, J.E, Friedman, Acosta, Moskowitz and Gische, JJ.